 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12   KRYSTAL JASMIN,                     ) NO. CV 16-06999-FMO (JDE)
                                         )
13                      Plaintiff,       )
                                         ) JUDGMENT
14                 v.                    )
                                         )
     SANTA MONICA POLICE                 )
15                                       )
     DEPARTMENT, et al.,                 )
16                                       )
                        Defendants.      )
17                                       )
                                         )
18
19
20         Pursuant to the Orders Accepting Findings and Recommendations of the
21   United States Magistrate Judge,
22         IT IS HEREBY ADJUDGED as follows:
23         1.   Plaintiff Krystal Jasmin shall take nothing by her Second
24   Amended Complaint;
25         2.   This action is dismissed with prejudice in its entirety as to
26   defendants the City of Santa Monica, the Santa Monica Police Department,
27   Officer Cochran, and Officer Jauregui;
28   ///
 1        3.    This action is dismissed without prejudice as to defendants Los
 2   Angeles County, the Los Angeles County Department of Children and Family
 3   Services, Jeweutt Bright, Stephanie Rush, Jamie Hein, and DOES 1-10.
 4
 5
     Dated: April 18, 2019
 6
                                              __________/s/_________________
 7                                            FERNANDO M. OLGUIN
 8                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
